DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/20, 2/2/21, 6/25/21, 6/9/22 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Robertson et al (WO 2008/095183 A2 hereafter Robertson).
Robertson discloses a packaged medicine comprising a plurality of ingestible solid medicines where each comprises a first and second electrode, where the packaging comprises an upper and lower sheet where the sheets are bound together around the plurality of the medicines (abstract, pg 80, lin. 12-35). The electrodes transmit multiple signals in the powders, pills, tablets and capsules (pg 6, lin. 16-30.  The electrodes are activated by electrolyte in bodily fluids (pg 9, lin. 20-30; pg 18, lin. 16-27).  The electrode materials of the first material is magnesium while the second is copper chloride (pg 10, lin. 1-25).  The solid medicines include powers, capsules and tablets (pg 36, lin. 5-21; pg 74, lin. 12-25).  These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Robertson et al (WO 2008/095183 A2 hereafter Robertson) in view of Chrai et al (US 6,303,143 B1 hereafter Chrai) and Kancsar et al (US 6,705,467 B1 hereafter Kancsar).
As discussed above, Robertson discloses a packaged medicine system comprising multiple solid dosages incorporated into a system with an upper and lower sheets and multiple ingestible electrodes.  The reference is silent to the specific blister package configurations however such configurations are known as seen in the Chrai patent.
Chrai disclose a pharmaceutical product comprising ingestible powders that transmit information (abstract).  The blister pack comprises upper and lower sheets that encapsulate the powder, tablet or capsule (Figure 1, col. 5, lin. 45-55).   The compartments are completely filled with inert gas like nitrogen (col. 13, lin. 65-col. 14, lin. 10).  It would have been obvious to incorporate the blister packaging of the Chrai into the Robertson presentation in order to keep the medicines separated and avoid cross contamination. 
While the reference discloses packaged medicine system, the reference is silent to the specific material of the upper and lower sheets in the packaging.  The use of aluminum or polymeric sheets is known in the art as seen in the Kancsar.
Kancsar discloses a blister package with an upper and lower sheet that encapsulates a solid medicine (abstract). The upper and lower sheets can be aluminum or polymeric material (col. 2, lin. 45-67).  It would have been obvious to include the metallic foils of the Kancsar as the polymers are similar to those of Robertson.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable packaged medicine system for individual delivery of multiple medicines that can convey information remotely. It would have been obvious to include the specific blister packages of Chrai and the aluminum sheets of Kancsar in order to package solid dosages and avoid cross contamination.  The combination would have been obvious since Robertson is suggestive of the delivery of separate solid dosages and Chrai would similarly provide separate packets.  It would have been obvious to include the metal foils of Kancsar as they are functionally equivalent to the polymers of Robertson.  One of ordinary skill in the art would have been motivated to combine the prior art with a reasonable expectation of success as the references solve similar problems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618